Sample Federal Civil Rights Compliance Checklist for Use by Recipients
1. Has the subrecipient submitted a Certification Form to the OCR certifying compliance with
the Equal Employment Opportunity Program (EEOP) requirements?
Yes

No

If yes, on what date did the subrecipient submit the Certification Form?
2. If the subrecipient is required to prepare a written EEO Plan in accordance with 28 C.F.R. pt.
42, subpt. E, does the subrecipient have an EEO Plan on file for review? (If a subrecipient is
unsure as to whether they are required to prepare a written EEO Plan, they can find out at
https://ojp.gov/about/ocr/eeop.htm, where they can also prepare and file their EEOP
electronically).
Yes

No

If yes, on what date did the subrecipient complete the EEOP?
3. If the subrecipient is required to submit an EEOP Utilization Report to the Office for Civil
Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice (DOJ) in
accordance with 28 C.F.R. pt. 42, subpt. E, has the subrecipient done so? (If a subrecipient is
unsure as to whether they are required to prepare a written EEO Plan, they can find out at
https://ojp.gov/about/ocr/eeop.htm, where they can also prepare and file their EEOP
electronically).
Yes

No

If yes, on what date did the subrecipient submit the EEOP Utilization Report?
If yes, what is the date of the subrecipient’ts most recent EEOP Utilization Report
Approval Letter?
4. How does the subrecipient notify program participants and beneficiaries (e.g., through
brochures, postings, or policy statements) that it does not discriminate in the delivery of
services or benefits based on race, color, national origin, religion, sex, disability, and age (as
well as sexual orientation and gender identity if the subrecipient receives funding from the
Office on Violence Against Women (OVW) or under the Violence Against Women Act
(VAWA) of 1994, as amended)?
Comments:

5. How does the subrecipient notify employees and prospective employees (e.g., through
advertisements, recruitment materials, postings, dissemination of orders or policies) that it
does not discriminate on the basis of race, color, national origin, religion, sex, and disability
(as well as sexual orientation and gender identity if the subrecipient receives funding from
OVW or under VAWA)?
Comments:
6. Does the subrecipient have written policies or procedures for notifying employees and
applicants on how to file complaints alleging discrimination by the subrecipient?
Yes

No

If yes, explain these policies and procedures.
7. Does the subrecipient have written policies or procedures for notifying program participants
and beneficiaries on how to file complaints alleging discrimination by the subrecipient,
including how to file complaints with the [State Administering Agency] and the OCR?
Yes

No

If yes, explain these policies and procedures.
8. If the subrecipient has fifty or more employees and receives DOJ funding of $25,000 or
more, has the subrecipient taken the following actions:
a. Adopted grievance procedures that incorporate due process standards and provide for
the prompt and equitable resolution of complaints alleging a violation of the DOJ
regulations implementing Section 504 of the Rehabilitation Act of 1973, found at 28
C.F.R. pt. 42, subpt. G, which prohibit discrimination on the basis of disability in
employment practices and the delivery of services?
Yes

No

b. Designated a person to coordinate compliance with the prohibitions against disability
discrimination contained in 28 C.F.R. pt. 42, subpt. G?
Yes

No

c. Notified program participants, beneficiaries, employees, applicants, and others that
the subrecipient does not discriminate on the basis of disability?
Yes

No

Comments:
9. If the subrecipient operates an educational program or activity, has the subrecipient taken the
following actions:
a. Adopted grievance procedures that provide for the prompt and equitable resolution of
complaints alleging a violation of the DOJ regulations implementing Title IX of the
Education Amendments of 1972, found at 28 C.F.R. pt. 54, which prohibit
discrimination on the basis of sex?
Yes

No

b. Designated a person to coordinate compliance with the prohibitions against sex
discrimination contained in 28 C.F.R. pt. 54?
Yes

No

c. Notified applicants for admission and employment, employees, students, parents, and
others that the subrecipient does not discriminate on the basis of sex in its educational
programs or activities?
Yes

No

Comments:
10. Has the subrecipient complied with the requirement to submit to the OCR any adverse
findings of discrimination against the subrecipient based on race, color, national origin,
religion or sex that are the result of a due process hearing conducted by a federal or state
court or a federal or state administrative agency?
Yes

No

Comments:
11. What steps has the subrecipient taken to provide meaningful access to its programs and
activities to persons who have limited English proficiency (LEP)?
Comments:

12. Does the subrecipient have a written language-access policy on providing services to LEP
persons?
Yes

No

13. Does the subrecipient conduct any training for its employees on the requirements of
applicable federal civil rights laws?
Yes

No

Comments
14. Does the subrecipient provide federally funded services to eligible beneficiaries regardless of
religion, a religious belief, a refusal to hold a religious belief, or a refusal to attend or
participate in a religious practice?
Yes

No

15. If the subrecipient engages in explicitly religious activities, does the subrecipient:
a. Separate the explicitly religious activities in either time or location from the federally
funded activities?
Yes

No

b. Ensure that participation in the explicitly religious activities is voluntary for
participants in the federally funded program?
Yes

No

Comments:
16. If the subrecipient is a religious institution or a faith-based organization, does the
subrecipient:
a. Provide appropriate notice to program beneficiaries or prospective beneficiaries that
the subrecipient does not discriminate on the basis of religion in the delivery of
services or benefits?
Yes

No

b. Provide appropriate notice to program beneficiaries or prospective beneficiaries that
if they object to the “religious character” of the subrecipient, the subrecipient will
make a reasonable effort to find an acceptable alternative provider in close
geographic proximity that offers comparable services?
Yes

No

c. Keep a record of the requests for an alternative provider from beneficiaries or
prospective beneficiaries who object to the subrecipient’s “religious character,”
noting the subrecipient’s efforts to find an appropriate alternative provider and to
follow up with the beneficiary or prospective beneficiary?
Yes

No

Comments:
17. If the subrecipient receives funding under VAWA or from OVW, does the subrecipient serve
male victims of domestic violence, dating violence, sexual assault, and stalking?
Yes

No

Comments:
18. If the subrecipient receives funding under VAWA or from OVW, does the subrecipient
provide sex- segregated or sex-specific services?
Yes

No

If yes, describe how the services are sex-segregated or sex-specific.
If yes, has the subrecipient determined that providing services that are sexsegregated or sex specific is necessary to the essential operation of the program?
Yes

No

If yes, describe how the subrecipient determined that providing sex-segregated or
sex-specific services is necessary to the essential operation of the program.

Revised May 2020

